03/29/2022


                      IN THE SUPREME COURT OF THE                         Case Number: DA 22-0073
                           STATE OF MONTANA

                            CAUSE NO. DA-22-0073

KEVIN R. FROST,

Defendant and Appellant,

vs.

21st CENTURY NORTH AMERICA INSURANCE COMPANY AND
FARMERS INSURANCE EXCHANGE,

Plaintiffs and Appellees.




                  ORDER GRANTING EXTENSION OF TIME


 On appeal from the Montana Twenty-First District Court, Ravalli County Cause
             No. DV-20-298, the Honorable Jason Marks Presiding,




Dustin M. Chouinard                      Dale R. Cockrell
MARKETTE & CHOUINARD P.C.                Eric M. Brooks
601 South First Street-P.O. Box 515      MOORE, COCKRELL,
Hamilton, MT 59840                       GOICOECHEA & JOHNSON, P.C.
(406) 363-1110                           P.O. Box 7370
DustinC@mcpcattorneys.com                Kalispell, MT 59904-0370
                                         (406) 751-6000
                                         dcockrell@mcgalaw.com
                                         ebrooks@mcgalaw.com
Appearing on a Limited Basis
For Appellant Kevin Frost                 For Appellees
                                                                                1
      Upon Appellant's Unopposed Motion for Extension of Time, and good cause

shown,

      IT IS HEREBY ORDERED THAT the Motion is GRANTED. Appellant

shall file his Opening Brief on or before May 4, 2022.

      DATED this                day of March, 2022.

                                             By:
                                                   Justice




                                                                Electronically signed by:
                                         2                         Bowen Greenwood
                                                               Clerk of the Supreme Court
                                                                     March 29 2022